--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





















 
 
 
ASSET PURCHASE AGREEMENT
 
 
 

 






ACQUISITION OF
 
ALL OF THE ASSETS
 
OF
 
CREATIVE BUSINESS CONCEPTS, INC.






















01 March, 2007


 
 
 
 



--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
I


PARTIES


THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into effective as of
the 1st day of March, 2007, by and between CREATIVECORP, INC., a Delaware
corporation (“Buyer”); CREATIVE BUSINESS CONCEPTS, INC., a California
corporation (“Seller”), with its principal place of business located at One
Technology Drive, Building H, Irvine, California; and, OXFORD MEDIA, INC., a
Nevada corporation (“Oxford”). Buyer, Oxford, and Seller are sometimes referred
to collectively herein as the “Parties”, and each individually as a “Party”.


II


RECITALS


A.    Seller is engaged in the business of owning and operating a business,
which serves as a wireless systems provider specializing in network security,
internet technology integration, “VoIP” telephony, and telecom services. As part
of these services, Seller designs and installs specialty communication systems
for data, voice, video, and telecom (the “Business”).


B.    Seller conducts the Business at its principal place of business, which is
One Technology Drive, Building H, in the City of Irvine, State of California,
92618 (the “Premises”).


C.    Oxford is the corporate parent of Seller, owning one hundred percent
(100%) of the issued and outstanding shares of stock Seller. Oxford is a party
to this Agreement only as specifically provided for herein.
D.    Seller desires to sell all of its assets it owns in connection with the
operation of the Business, and Buyer desires to purchase said assets from Seller
pursuant to the terms, covenants, and conditions contained herein.


E.    Oxford is willing to provide Buyer with certain guarantees and
indemnifications with respect to the sale herein and Seller’s performance of
certain of its obligations under the terms of this Agreement.


NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


/ / / / /
/ / / / /
/ / / / /

 
1

--------------------------------------------------------------------------------




III


SALE AND TRANSFER OF ASSETS


3.1    Purchase and Sale. On the closing date specified in Section 11.1, herein,
Seller shall sell, transfer, convey, and deliver to Buyer, and Buyer shall
purchase from Seller, all of the Purchased Assets, pursuant to this Agreement
and a Bill of Sale in the form attached hereto as Exhibit 3.1 (the “Bill of
Sale”).


3.2    Scope of the Assets. The Purchased Assets shall include any and all
tangible and intangible assets owned by Seller in connection with the Business
as of the Closing Date, including, but not limited to, those assets reflected on
the Closing Balance Sheet attached hereto as Exhibit 3.2 and incorporated herein
by reference (the “Closing Balance Sheet”), those reflected on any Schedule
and/or Exhibit appended to this Agreement and the following items related to the
Business: (1) all real property, leaseholds, subleaseholds, improvements, and
fixtures; (2) all tangible personal property, such as equipment, machinery,
furniture, supplies and inventories; (3) all Intellectual Property Rights (as
defined in Section 6.15, below and other proprietary information of Seller),
including, but without limitation, all trade names, including but not limited to
the trade name “Creative Business Concepts”, and any trademarks, service marks,
licenses, copyrights, patents, all patent applications, and processes, together
with all designs, models, inventions, artwork, plates, copy, product literature
and promotional materials; and all confidentiality, restrictive covenant and
invention disclosure agreements to which the Seller is a party by name; (4) all
agreements and contract rights to provide products and/or services, including,
but not limited to, licenses and sublicenses; (5) all financial interests, such
as accounts receivable, prepaid deposits, insurance policies, claims,
prepayments, refunds, notes, and other forms of indebtedness; (6) all computer
related assets, both hardware and software, and all related licenses; (7) all
Internet related assets, such as domain names, including but not limited to
cbconcepts.com, Web Sites, and all related accounts and rights; (8) all permits,
licenses, approvals, franchises, orders, registrations, certificates, variances,
and all similar rights obtained from regulatory agencies or entities; (9) all
customer lists and all lists with potential customers; (10) the goodwill of
Seller; (11) all telephone and fax lines and numbers, including 949-727-3104 and
the individual direct dial telephone numbers of Creative Business Concepts’
employees, and all E-Mail addresses; and, (12) all records, files and papers
associated with the assets being purchased and the liabilities assumed; andother
tangible and intangible assets and all other assets which are (arising out of or
related to the conduct of the ) owned, held or used by Seller in connection with
the Business reflected in the Business Financial Statements prepared by
management, and assets relating to or arising out of the conduct of the Business
after the date of the Business Financial Statements through the Effective
Closing Date, other than assets specifically excluded herein (cumulatively
referred to as the “Purchased Assets” or the “Assets”) unless specifically
excluded to the contrary herein, which Seller may retain for its own use and
benefit, as further described in Section 4.1, below.


3.3    Purchase Price.


3.3.1     Amount. At the Closing, Buyer shall acquire the Assets for an
aggregate Purchase Price of Eight Hundred Ninety Thousand Dollars ($890,000.00),
subject to the adjustments and Escrow Agreement described below.


3.3.2     Payment. The Purchase Price, as determined above, shall be payable at
the Closing as follows:
 
 
 
2

--------------------------------------------------------------------------------


 
(a)   Buyer shall pay, at the Closing, an amount to be determined as the
difference between $890,000 and the amount by which the total of the Assumed
Liabilities (under Section 4.2, below) exceeds the total of the Accounts
Receivable (under Section 4.3, below), less twenty percent (20%) of that amount
(the “Hold Back”); in no event however, will the Hold Back be less than One
Hundred Forty Thousand Dollars ($140,000.00). This payment shall be paid by wire
transfer in accordance with the wire transfer instructions on Schedule 3.3.2,
attached hereto and incorporated herein by reference.
 
(b)   The Hold Back shall be paid by wire transfer at Closing in accordance with
the wire transfer instructions on Schedule 3.3.2. The Hold Back shall be
administered in accordance with the terms and conditions of the Escrow Agreement
attached hereto as Exhibit 3.3.2.(b) and incorporated herein by reference. The
Hold Back is not intended to, nor shall it be so construed, to limit the amount
of liability under the Seller’s indemnification obligations under this
Agreement.


3.4    No Further Purchase Price Adjustments. Other than the Hold Back, there
shall be no further adjustments to the Purchase Price. Any application of the
indemnification provisions under Article X of this Agreement shall not be
considered an adjustment to the Purchase Price.


3.5    Allocation. The Purchase Price for the Assets shall be allocated in the
manner reflected on Schedule 3.5, attached hereto and incorporated herein by
reference.
 
3.6    Tax Reporting. Buyer and Seller hereby agree to report this transaction
for Federal Tax purposes in accordance with the allocation of the Purchase Price
contained on Schedule 3.5, including all modifications thereto.


3.7    Further Assurances. Seller and Buyer, to the extent permissible by
contract or law, shall from time to time, at either’s reasonable request and
without additional consideration, execute and deliver such further instruments
of transfer, conveyance, assignment, and assumption in addition to those
delivered pursuant to Sections 11.2 and 11.3 hereof, take such other action as
either may reasonably request to further evidence the transfer, assumption,
conveyance and assignment to and vesting in Buyer of title to and the benefit of
all of the Purchased Assets and the Assignee Agreements. If reasonably requested
by Buyer, Seller further agrees to prosecute or otherwise enforce in its own
name for the benefit of Buyer any claims, rights, or benefits that are
transferred to Buyer under this Agreement and that require prosecution or
enforcement in Seller’s name. Any prosecution or enforcement of claims, rights,
or benefits under this section shall be solely at Buyer’s expense, unless the
prosecution or enforcement is made necessary by a material breach of this
Agreement by Seller.




IV


ASSETS AND LIABILITIES


4.1    Excluded Assets. Except as expressly provided to the contrary on Schedule
4.1 (the “Excluded Assets”), attached hereto and incorporated herein by
reference, upon purchase of the Purchased Assets by Buyer, Seller shall retain
no right, title or interest in and to any assets currently owned by it.


 
3

--------------------------------------------------------------------------------




4.2    Assumed Liabilities. It is the general intent of the Parties that Buyer
shall assume ONLY the trade accounts payable (excepting herefrom Intercompany
trade accounts payable); accrued vacation salaries and wages of the Seller as
reflected in the Business Financial Statements and after the date of the
Business Financial Statements through the date of the Closing herein’ and, the
leases expressly listed on Schedule 6.13, all as set forth in the attached
Schedule 4.2 (the “Assumed Liabilities”), which is incorporated herein by
reference. Any accounts payable not listed on Schedule 4.2, shall not be assumed
by Buyer. Buyer may, but shall not be obligated to, assume any liability not set
forth in Schedule 4.2 and in such event, payment of such liability shall be an
offset against the Hold Back and covered by the Seller’s indemnification
obligations under this Agreement. Any liability of Seller that is not expressly
assumed by Buyer herein shall constitute a retained liability of Seller (“Seller
Retained Liabilities”). Seller Retained Liabilities shall include, but without
limitation, the following: incurred or accruing prior to the Closing: warranty
liability for services provided; liability for taxes, including, but not limited
to, property taxes; litigation claims, including, but not limited to, patent,
trademark, trade name and/or copyright infringement; liability for federal
and/or state security laws; liability for claims of employees of the Business,
including, but not limited to, claims arising out of violations of federal or
state law governing the employment relationship and environmental and health and
safety laws and regulations or breach of contract, except as otherwise assumed
hereunder; liability for any severance obligations of employees, including, but
not limited to, any payable pursuant to any employee benefit plan and/or expense
account, except as otherwise assumed hereunder. Buyer shall be liable for all
Indemnified Claims (as defined under Section 10.1, below) attributable to any
event occurring after the Closing relating to the operation by Buyer of the
Business from and after the Closing,


4.3    Accounts Receivable. It is the general intent of the Parties that Buyer
shall acquire all of the Accounts Receivable of Seller (the “Accounts
Receivable”), as reflected on Schedule 4.3, attached hereto and incorporated
herein by reference, which represents the accounts receivable of Seller as of
the Closing and which are assigned herein to Buyer by Seller. In the event that,
after the Closing Date, cash or other payments are received by Seller and/or its
affiliates in respect of Accounts Receivables or other moneys due Buyer
hereunder, all such cash and payments shall be promptly remitted to Buyer.  


4.4    Right to Additional Payment. In the event Buyer fails to timely make any
payment with respect to any of the Assumed Liabilities (the “Unpaid
Liabilities”), Seller may elect to pay such Unpaid Liabilities, in addition to
any other costs or charges, if any, directly related to the assumed liabilities,
if Seller determines in exercise of its reasonable discretion that such payment
is necessary. However, (i) Seller shall be required to give Buyer ten (10) days
prior written notice, which notice shall set forth the amount and identity of
the Unpaid Liabilities and Associated Costs; and, (ii) Buyer shall not have paid
such Unpaid Liabilities and Associated Costs within such ten (10) day period or
taken reasonable steps to contest such Unpaid Liabilities where Buyer has
reasonable basis to contest such Unpaid Liabilities. Buyer hereby acknowledges
and agrees that if Seller pays any Unpaid Liabilities or Associated Costs,
Seller shall have the right to immediately collect from Buyer, and Buyer shall
immediately pay to Seller, the amount of such Unpaid Liabilities and Associated
Costs.


 
4

--------------------------------------------------------------------------------




V


REPRESENTATIONS AND WARRANTIES BY BUYER


Buyer represents and warrants to Seller that:


5.1    Status. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, with full corporate power
to enter into, and to perform its obligations under, this Agreement.


5.2    Execution of Agreement. Buyer has the requisite power and authority to
enter into and carry out the terms and conditions of this Agreement and each of
the Settlement Documents to which it is a party, as well as all transactions
contemplated hereunder. All proceedings have been taken and all authorizations
have been secured which are necessary to authorize the execution, delivery, and
performance by Buyer of this Agreement, and each of the Settlement Documents to
which it is a party. This Agreement has been duly and validly executed and
delivered by Buyer and constitutes the valid and binding obligations of Buyer,
enforceable in accordance with the respective terms.


5.3    Authority Relative to the Agreement. The execution, delivery and
performance of this Agreement by Buyer has been duly authorized by all necessary
corporate action and do not, and will not, violate or conflict with the
provisions of the Buyer’s Certificate of Incorporation or Bylaws or the
provisions of any indenture, agreement, or other instrument to which Buyer is a
party or by which any of its property is bound. The Agreement constitutes a
legal, valid and binding obligation of Buyer.


5.4   Effect of Agreement. As of the Closing, the consummation by Buyer of the
transactions herein contemplated, including the execution, delivery and
consummation of this Agreement and the Settlement Documents to which it is a
party, will comply with all applicable law and will not:


(a)   Violate any judgment, statute, law, code, act, order, writ, rule,
ordinance, regulation, governmental consent or governmental requirement, or
determination or decree of any arbitrator, court, or other governmental agency
or administrative body, which now or at any time hereafter may be applicable to
and enforceable against the relevant party, work, or activity in question or any
part thereof (collectively, “Requirement of Law”) applicable to or binding upon
Buyer; or


(b)   Violate any material agreement, contract, mortgage, indenture, bond, bill,
note, or other material instrument or writing binding upon Buyer or to which
Buyer is subject.
 
5.5    Investigation. On or prior to the Closing, Buyer will have had the
opportunity to inspect the condition of the Purchased Assets and Assumed
Liabilities. Prior to the Closing, Buyer will have also had the opportunity to
investigate the books, records, and the Business Financial Statements. As of the
Closing, Buyer will be purchasing the Assets based upon its own independent
investigation and evaluation of the Seller and its Business and its prospects,
as well as the covenants, representations, and warranties of Seller set forth
herein. Buyer is expressly not relying on any oral representations made by
Seller with regard to the Assets or the Business.




5

--------------------------------------------------------------------------------




VI


REPRESENTATIONS AND WARRANTIES BY AND RELATED TO SELLER


Seller, and Oxford as expressly provided for below, hereby represent and warrant
to Buyer that:


6.1    Organization. Each of Oxford and Seller is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation, has all requisite corporate power and authority to own, operate
and lease its properties and carry on its business as now conducted, and is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the failure to so qualify could have a material
adverse effect on its business or financial condition. Each of Oxford and Seller
has full corporate power and authority to perform its obligations under the
Agreement. Seller is a wholly owned subsidiary of Oxford. Seller has no issued
and outstanding securities other than the shares of Seller common stock held by
Oxford. Seller has delivered to Buyer complete and accurate copies of its
Certificate of Incorporation and Bylaws, each as amended, in the form of Exhibit
6.1 attached hereto and incorporated herein by reference.


6.2    Execution of Agreement. All corporate proceedings for Seller and Oxford
have been taken and all corporate authorizations for Seller and Oxford have been
secured which are necessary to authorize the execution, delivery and performance
by Seller of this Agreement, and each of the Settlement Documents to which it is
a party. This Agreement has been duly and validly executed and delivered by
Seller and Oxford and constitutes the valid and binding obligations of Seller
and Oxford, enforceable in accordance with the respective terms.


6.3    Effect of Agreement. As of the Closing, the consummation by Seller of the
transactions herein contemplated and the satisfaction of Oxford’s limited
obligations hereunder, including the execution, delivery, and consummation of
this Agreement and the Settlement Documents to which Seller or Oxford, as
appropriate, is a party, will comply with all applicable law and will not:


(a)    Violate any “Requirement of Law” applicable to or binding upon Seller or
any of its assets;


(b)    Violate (i) the terms of the Certificate of Incorporation or Bylaws of
Seller; or, (ii) any material agreement, contract, mortgage, indenture, bond,
bill, note, or other material instrument or writing binding upon Seller or to
which Seller is subject;


(c)    Accelerate or constitute an event entitling the holder of any
indebtedness of Seller to accelerate the maturity of such indebtedness or to
increase the rate of interest presently in effect with respect to such
indebtedness; or


(d)    Result in the breach of, constitute a default under, constitute an event
which with notice or lapse of time, or both, would become a default under, or
result in the creation of any lien, security interest, charge or encumbrance
upon any part of the assets of Seller or any other assets of Seller under any
agreement, commitment, contract (written or oral) or other instrument to which
Seller is a party, or by which any of its assets (or any part thereof) is bound
or affected.




6

--------------------------------------------------------------------------------




6.4    Title to the Assets. Seller has, and will on the Closing Date, good and
marketable title to all of the Assets, free and clear of all liens, mortgages,
conditional sale and other title retention agreements, pledges, assessments, tax
liens, and other encumbrances of any nature, except as expressly disclosed on
Schedule 6.4, attached hereto and incorporated herein by reference, and all such
Assets are located at the premises from which the Business is presently
conducted.


6.5    Assets. The Assets are in good operating condition and repair, subject to
reasonable wear and tear, constitute all of the assets hereintofore defined,
owned by Seller, and are sufficient for the proper operation of the ordinary
course of business of Seller. Other than as expressly disclosed, in writing and
defined on Schedule 6.5, attached hereto, to the contrary herein, there has not
been a sale or transfer of any of the Purchased Assets, or the mortgage, pledge
or other encumbrance of any of the Purchased Assets. Further, Seller has not
waived or released any material right or claim with respect to or arising out of
the Business or for the Purchased Assets or an agreement to waive or release any
such material right or claim. Schedule 6.5, attached hereto and incorporated
herein by reference, sets forth all liens, claims, encumbrances, charges,
restrictions, covenants, conditions and warranty rights relating to the Assets.
 
To the extent permitted by law, the warranty rights of Seller referred to herein
are assignable and transferable to Buyer by Seller, and Seller has the right to
assign and transfer the same. Seller has no Knowledge of warranty claims against
any vendor or third party relating to the Purchased Assets as of the date hereof
except as disclosed in Schedule 6.5. Any warranty claims of Seller against any
vendor or third party disclosed in Schedule 6.5 or arising between the date
hereof and the Closing shall be assigned to Buyer at the Closing and shall inure
to Buyer’s benefit. 
 
To the extent that any additional assets relating to the Business (either owned
by Seller or over which Seller has the right of transfer, assignment or
conveyance) are discovered by Seller or Buyer after the Closing which reasonably
should have been included among the Purchased Assets (given the intent of Seller
to convey and transfer the Business to Buyer other than the Excluded Assets),
then and in that event such after-discovered asset, assets or Assumed
Liabilities shall be assigned, conveyed, transferred and assigned to Buyer,
without the payment of any additional consideration to Seller, and such asset or
assets shall be considered a Purchased Asset, Purchased Assets for all purposes
of this Agreement.


6.6    Financial Statements. Seller has delivered to Purchaser an unaudited
Balance Sheet and Profit and Loss Statement and other financial statements,
including all Notes related thereto, as of December 31, 2006 of the Business
(collectively the “Business Financial Statements”). The Business Financial
Statements (i) fairly present the financial condition of the Business as of
December 31, 2006; (ii) fairly present the results of operations and changes in
cash flows of the Business for the period ended December 31, 2006; and, (iii)
were prepared in accordance with accounting principles and conventions
consistent with those used by Seller for the immediately preceding three years.
The provisions for Property Taxes in the Business Financial Statements were
sufficient to provide for all such Property Taxes that, as of the dates of the
balance sheets included therein, were due and unpaid and for an appropriate
accrual for other unpaid Property Taxes as of such times. Seller has paid
Property Taxes, if any, when due and payable. The Business Financial Statements
of Seller are true, complete, and accurate in all material respects, and present
fairly the financial position of Seller as of the date thereof. Except to the
extent reflected and reserved against in the Business Financial Statements,
Seller did not have, as of the date of the Business Financial Statements, any
debts, liabilities or obligations of any nature, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, except for those
obligations that are not required by generally accepted accounting principles to
be included in the Business Financial Statements, which are reflected in
Schedule 6.6, attached hereto and incorporated herein by reference.




7

--------------------------------------------------------------------------------




6.7    Changes in Financial Condition. Since the date of the Business Financial
Statements, there has not been:


  (a)    Any material change in the condition (financial or otherwise) or
Business of Seller, except changes in the ordinary course of business, none of
which has been materially adverse;


  (b)    Any damage, destruction or loss (whether or not covered by insurance)
materially and/or adversely affecting the properties, assets, business or
prospects of Seller;


  (c)    Any change in the accounting methods or practices followed by Seller or
any change in the depreciation or amortization policies or rates adopted by
Seller (whether or not presently outstanding); or


  (d)    Any sale, lease, abandonment or other disposition by Seller, other than
in the ordinary course of business, of any Asset, including, but not limited to,
machinery, equipment or other operating properties directly or indirectly
related to the Business, other than sales of products and/or services in the
ordinary course of business; or


  (e)    Any increase in the compensation payable or to become payable by Seller
to the officers and key employees of the Business or any adoption of any
increase in any bonus, insurance, pension or other employee benefit plan,
payment or arrangement made to or with such officers or key employees; or
  (f)     Any entry into any commitment or transaction relating to the Business,
including, without limitation, any individual borrowing in excess of One
Thousand Dollars ($1,000.00), other than in the ordinary course of business.


6.8    Litigation. There is no claim, legal action, suit, arbitration,
investigation or hearing, notice of claims or other legal, administrative or
governmental proceedings pending or to the best Knowledge of Seller, threatened
against Seller, the Business, or any of the Assets (or in which Seller or the
Business is plaintiff or otherwise a party thereto), and, to the best Knowledge
of Seller, there are no facts existing which might result in any such claim,
action, suit, arbitration, investigation, hearing, notice of claim or other
legal, administrative or governmental proceeding. Neither Seller nor the
Business has waived any statute of limitations or other affirmative defense with
respect to any of its liabilities. There is no continuing order, injunction, or
decree of any court, arbitrator, or governmental or administrative authority to
which Seller or the Business is a party or to which it or any of the Assets is
subject. Neither Seller, nor the Business, have been permanently or temporarily
enjoined or barred by order, judgment or decree of any court or other tribunal
or any agency or regulatory body from engaging in or continuing any conduct or
practice. There is no claim, action, suit, proceeding or investigation pending
or, to the Knowledge of Seller, threatened, against or involving Seller which
questions the validity of this Agreement or seeks to prohibit or enjoin or
otherwise challenge the transactions contemplated, and, to the Knowledge of
Seller, there is no basis for any such claim, action, suit, proceeding or
governmental investigation.




8

--------------------------------------------------------------------------------




6.9    Permits and Licenses. Seller has all licenses and permits (federal, state
and local) required by governmental authorities to own, operate, and carry on
the Business as now being conducted, and such licenses and permits are in full
force and effect. No violations are or have been recorded in respect to the
licenses or permits, included but not limited to fire and health and safety law
violations, and no proceeding is pending or threatened looking toward the
revocation or limitation of any of them. All permits, licenses, orders or
approvals of governmental or administrative authorities required to permit
Seller to carry on after the Closing the business of the Business as currently
conducted at the Premises have been obtained and are in full force and effect.
 
6.10    Customers and Suppliers. The books and records of Seller contain an
accurate list of each of the customers and suppliers of the Business who have
dealt with the Business during the three (3) year period ending on the date
hereof (the “Customers and Suppliers”). To Seller’s best Knowledge, Schedule
6.10, attached hereto and incorporated herein by reference sets forth a list of
(a) the four largest customers of Seller in terms of gross sales during the
fiscal year ended December 31, 2006, and (b) the ten largest suppliers of Seller
for the same period. To Seller’s best Knowledge:


  (a)    None of the Customers or Suppliers, or any other person or entity
having material business dealings with the Business, will or may cease to
continue such relationship with Buyer;


  (b)    None of the Customers or Suppliers, or any other person or entity
having material business dealings with the Business, will or may substantially
reduce the extent of such relations with the Business at any time from or after
the Closing;
 
  (c)    There are no other existing or contemplated material modification or
change in the business relationship of any Customers or Suppliers with Seller;


  (d)    There are no existing conditions or state of facts or circumstances
which have materially affected adversely, or will materially adversely affect,
the relationship of the Business with Customers or Suppliers it is acquired by
Buyer, or which has prevented or will prevent such business from being carried
on by the Business, after the Closing, in essentially the same manner as it is
currently carried on.


6.11    Regulatory Compliance. To the best Knowledge of Oxford and Seller,
Seller has not violated any Requirement of Law, the violation of which would be
reasonably likely to have a material adverse effect on the Business or the
Purchased Assets. Further, to the best Knowledge of Parent and Seller, Seller
has not violated any material provision of (i) ERISA with respect to any
employee benefit plans subject to ERISA; or (ii) any applicable environmental
laws, orders, regulations, rules, and ordinances relating to Seller, the
Business, or the Purchased Assets.


6.12      Tax Status and Disputes. Oxford and Seller have each paid all taxes
(federal, state, and local) known to be due and payable and any assessments or
penalties received by either. There are no audits pending, are no present
disputes as to taxes of any nature payable by Oxford or Seller, and to the best
Knowledge of Oxford and Seller, there are no outstanding tax liens or similar
filings or recordings against Oxford or Seller for any tax related obligation.




9

--------------------------------------------------------------------------------




6.13      Leases and Similar Agreements. Except as set forth in Schedule 6.13,
attached hereto and incorporated herein by reference, none of the Assets are
bound by or subject to any leases or other similar agreements or instruments,
whether as lessor or lessee. With regard to all such disclosed leases and
similar agreements, Seller has delivered to Buyer any and all consents or
waivers of other parties necessary for the continuation of the leases and
similar agreements upon the same terms and conditions in effect as of the
Closing. 
 
6.14       Accounts Receivable.


  (a)    Schedule 6.14 contains a complete and accurate report showing all
Accounts Receivable outstanding as of the Closing, together with an accurate
aging of such accounts. The Accounts Receivable have arisen in the ordinary
course of business, and are being transferred at full value, except for the
quantity discounts accrual and the allowance for doubtful accounts arising in
the ordinary course of business shown on the Closing Balance Sheet. Seller knows
of no reason why the accruals and allowances referred to in the previous
sentence will be inadequate. None of the Accounts Receivable is subject to any
lien or claim of offset, setoff or counterclaim. Except as disclosed on Schedule
6.14, there are no Accounts Receivable which are contingent upon the performance
by Seller of future services. 
 
  (b)    All Accounts Receivable of Seller arose from valid sales transactions
in the ordinary course of business and represent valid obligations due Seller,
and are collectible in the ordinary course of business in the aggregate recorded
amounts thereof in accordance with their terms.
 
6.15       Intellectual Property Rights.


  (a)    For purposes of this Agreement, the term “Intellectual Property Rights”
shall be defined to include all such assets necessary for the operation of the
Business, as it is currently conducted, and owned by Seller, including but not
limited to the following:


 (1)    All patents, patent applications, and inventions and discoveries that
may be patentable (collectively, the “Patents”);
 
 (2)    All copyrights in both published works and unpublished works
(collectively, the “Copyrights”);
 
 (3)    All rights in mask works (collectively, the “Rights in Mask Works”); and
 
 (4)    All know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints owned by Seller (collectively, the “Trade Secrets”);
 
 (5)    All trade names, including but not limited to: “Creative Business
Concepts”, “cbconcepts” or the like.




10

--------------------------------------------------------------------------------




  (b)    To Seller’s Knowledge, all of the Intellectual Property are presently
valid and protectible, and are not in the public domain nor have they been used,
divulged, or appropriated for the benefit of any past or present employees or
other persons, or to the detriment of the Business. To Seller’s and Oxford’s
Knowledge there are no pending or threatened actions which would have a material
adverse affect on the Intellectual Property of Seller.


  (c)    Seller is the owner of all right, title, and interest in and to each of
the Intellectual Property Rights, free and clear of all liens, security
interests, charges, encumbrances, equities, and other adverse claims, including,
but not limited to, claims of infringement, and has the right to use without
payment to a third party all of the Intellectual Property Rights and all such
Intellectual Property Rights are in full force and effect and have not been
abandoned or surrendered any rights, voluntarily or involuntarily, in connection
with such Intellectual Property Rights.
 
6.16    Disclosure. No representation or warranty made by Seller in this
Agreement or in any writing furnished or to be furnished pursuant to or in
connection with this Agreement knowingly contains or will contain any untrue
statement of a material fact, or omits or will omit to state any material fact
required to make the statements herein or therein contained not misleading.
Seller has disclosed to Buyer all material information known to it related to
Seller and the Business, and their respective condition, operations and
prospects. Seller further warrants and represents to Buyer that disclosure of
any matter in one section of this Agreement, Schedule or any document delivered
pursuant hereto shall be deemed to be a disclosure of such matter(s) in response
to any other provision of this Agreement to which such matter may be applicable.
 
6.17       Material Defaults. Neither Seller nor the Business is in material
default, or alleged to be in default, under any material agreement, contract,
lease, mortgage, commitment, instrument or obligation, and no other party to any
agreement, contract, lease, mortgage, commitment, instrument or obligation to
which Seller or the Business is a party is in default thereunder, which default
would materially and adversely affect the properties, assets, business or
prospects of the Business.


6.18       Solvency. Immediately following the execution of this Agreement and
the completion of all transactions contemplated by this Agreement, Seller will
expect to be able to pay its debts as they mature, does not contemplate filing
any proceeding for bankruptcy or similar debtor relief under the federal
Bankruptcy Code or similar state law or make an assignment for the benefit of
creditors or similar debtor relief statute or law, nor is Seller aware of any
threatened bankruptcy or insolvency proceedings against Seller. Seller does not
intend to incur debts beyond its ability to pay as such debts mature.


VII
 
BULK SALES ACTS
 
Buyer hereby waives its right to require compliance with any Bulk Sales or
similar laws and in consideration therefore. Oxford and Seller represent and
warrant that the provisions of the California Bulk Sales Law are not applicable
to the transactions envisioned hereunder.




11

--------------------------------------------------------------------------------




VIII


CONDITIONS PRECEDENT


8.1    Conditions to Obligations of Buyer. Unless otherwise waived, in whole or
in part, in writing by Buyer, the obligations of Buyer to effect the
consummation of the transactions contemplated hereunder, and in the other
agreements referred to herein, shall be subject to the satisfaction at the
Closing of each of the following conditions in Section 8.2 through and including
Section 8.9:


8.2    Representations and Warranties of Seller to be True. The representations
and warranties of Seller contained in this Agreement or in any statement,
certificate, schedule or other document delivered pursuant to this Agreement or
in connection with the transactions contemplated hereby, shall be true and
correct in all material respects on the Closing with the same force and effect
as though made at such time. Seller shall have performed all obligations and
complied with all covenants required by this Agreement, and the other agreements
referred to herein, to be performed or complied with by it prior to the Closing.


8.3    No Proceedings. No suit, action or other proceeding of material
consequence shall be pending or threatened before any court or other
governmental agency which seeks to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or to obtain damages or other
relief in connection therewith.


8.4    No Adverse Change. Since the date of this Agreement there shall not have
been any material adverse change in the properties, prospects, results of
operation or condition of Seller or the Business.


8.5    Consents. Seller shall have obtained and delivered to Buyer all written
consents of the other party to all contracts which by their terms or otherwise
require the consent of such party to the transfer thereof by Seller.


8.6    Regulatory Approvals. All licenses, authorizations, consents, orders and
regulatory approvals of Governmental Bodies necessary for the consummation of
Buyer’s acquisition of the Purchase Assets shall have been obtained and shall be
in full force and effect and any applicable waiting periods shall have expired.


8.7    Agreements. Buyer’s performance under this Agreement is specifically
subject to and conditional upon Buyer entering into a Sublease Agreement with
Oxford for the premises at which the Seller is conducting its Business (the
“Sublease”), and employment agreements with the Seller’s employees listed on
Schedule “8.7” with restrictive covenants and other terms and conditions that
are reasonably acceptable to Buyer and considered to be legally enforceable
under applicable California law, on or before the Closing herein.


8.8    Purchased Assets. The Purchased Assets shall not have suffered any
destruction or damage by fire, accident or other casualty or Act of God, whether
or not covered by insurance, which affects in a material way the Purchased
Assets or the business being sold hereunder.


8.9    Contemporaneous Transactions. Seller shall have executed each of the
Settlement Agreements which requires its signature.


12

--------------------------------------------------------------------------------




8.10    Conditions to Obligations of Seller. Unless otherwise waived, in whole
or in part, in writing by Seller, the obligations of Seller to effect the
consummation of the transactions contemplated hereunder, and in the other
agreements referred to herein, shall be subject to the satisfaction at the
Closing of each of the following conditions in Section 8.11 through and
including Section 8.14:


8.11    Representations and Warranties of Buyer to be True. The representations
and warranties of Buyer contained in this Agreement or in any statement,
certificate, schedule or other document delivered pursuant to this Agreement or
in connection with the transactions contemplated hereby, shall be true and
correct in all material respects on the Closing with the same force and effect
as though made at such time. Buyer shall have performed all obligations and
complied with all covenants required by this Agreement, and the other agreements
referred to herein, to be performed or complied with by it prior to the Closing.


8.12    No Proceedings. No suit, action, or other proceeding of material
consequence shall be pending or threatened before any court or other
governmental agency which seeks to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or to obtain damages or other
relief in connection therewith.


8.13    Consents. Buyer shall have obtained and delivered to Seller all written
consents of the other party to all contracts which by their terms or otherwise
require the consent of such party to the acquisition thereof by Buyer.


8.14    Contemporaneous Transactions. Buyer shall have executed each of the
Settlement Agreements which requires its signature.


IX


CONDUCT OF SELLER’S BUSINESS


9.1    Prior to Closing. Seller hereby covenants, agrees, represents and
warrants to Buyer that, except as otherwise consented to in writing by Buyer,
pending the Closing:
 
  (a)    Seller will carry on the Business in a good and diligent manner
consistent with prior practice, and will use its best efforts to preserve its
business organization intact, and to keep available the services of all of its
present employees, agents, and representatives.


  (b)    Seller will not sell or otherwise dispose of the Assets or any other
properties or assets, purchase or otherwise acquire any properties or assets,
incur any liabilities or enter into any transactions, except in the ordinary
course of business.


  (c)    From and after the execution of this Agreement, Seller will permit
Buyer and its duly authorized agents to have reasonable access to the offices,
properties, Assets, books, and records of Seller for the purpose of
investigating the business and examining the records of Seller, verifying the
representations made in this Agreement and the performance of the conditions set
forth in this Agreement.




13

--------------------------------------------------------------------------------




9.2    Covenant not to Compete.


  (a)    For a period of five (5) years following the Closing Date, neither
Seller nor Oxford nor any of their respective affiliates shall, throughout the
United States, Canada and all other countries in which any currently, or within
during the two-year period ending on the Closing Date, conducts Business,
directly or indirectly, engage in any business that directly competes with the
Business, as engaged in by Seller on the Closing Date. However, this Section
shall not apply to any aspect of the business of Seller, Oxford, or any of their
respective affiliates to the extent such business is conducted or engaged in by
such party as incidental or in direct support of a business of such party which
is not otherwise in direct competition with the Business. By way of example and
not limitation, offering high speed internet access and related internet
technology services to hotel properties shall not be a violation of this
Section.


(b)   Buyer and Seller acknowledge and agree that the time, scope, geographic
area and other provisions of this Section have been specifically negotiated by
sophisticated commercial parties and specifically hereby agree that such time,
scope, geographic area and other provisions are reasonable under the
circumstances. Buyer and Seller further agree that if, at any time, despite
express agreement of the parties hereto, a court of competent jurisdiction holds
that any portion of this Section is unenforceable because any of the
restrictions herein is unreasonable or for any other reason, the maximum
restrictions of time, scope or geographic area reasonable under the
circumstances, as determined by such court, will be substituted for any such
restrictions held unenforceable.


  (c)    At no time after the date hereof will Seller or any of its affiliates
directly or indirectly disclose, or solicit any person employed by Buyer to
disclose or communicate to any person or entity, in any form or manner, directly
or indirectly any Confidential Information, except as may be specifically
contemplated by the Agreement. “Confidential Information” as used in this
Section 9.2 shall mean information including but not limited to marketing or
sales, personnel, customers, suppliers, advertisers, pricing or financial
information which has been maintained with respect to the Business as
confidential by Seller. Seller hereby stipulates that Confidential Information
is important and material, represents Trade Secrets and substantially affects
the conduct of the Business and its goodwill and that any breach of this Section
9.2 shall constitute a material breach of the Agreement.


  (d)    In the event of breach by Seller of any provision of this Section,
Seller acknowledges that any such breach may cause irreparable damage to Buyer,
the exact amount of which will be difficult or impossible to ascertain, and that
remedies of law for any such breach may be inadequate. Accordingly, Buyer may be
entitled, in addition to any other rights or remedies existing in its favor, to
obtain, without the necessity for any bond or other security, specific
performance for injunctive relief in order to enforce, or prevent the breach of,
any such provision.


9.3    Change of Name. Upon the Closing, Seller shall duly execute and deliver
for filing with the Secretary of State of the State of California Articles of
Amendment changing its name, “Creative Business Concepts, Inc.”, to another name
sufficiently dissimilar from the aforementioned name as determined within the
reasonable judgment of the Buyer, at the sole cost and expense of Seller.




14

--------------------------------------------------------------------------------




X


INDEMNIFICATION


10.1    Indemnification by Seller and Oxford. Seller and Oxford jointly and
severally hereby covenant and agree that notwithstanding any investigation made
at any time by or on behalf of Buyer or any information Buyer may have and
regardless of the Closing of the purchase of the Assets hereunder, Seller and
Oxford shall jointly and severally indemnify Buyer and its directors, officers,
shareholders, affiliates, attorneys, Greg Dunne, and each of their successors
and assigns (each individually referred to herein as a “Buyer Indemnified
Party”) and hold each harmless from, against and in respect of any and all costs
(including interest which may be imposed in connection therewith, court costs
and reasonable fees and disbursements of legal counsel) losses, claims,
liabilities, fines, penalties, damages, demands, judgments, debts, obligations,
causes of action and expenses (cumulatively referred to as the “Indemnified
Claims”) arising by reason of or in connection with any of the following:


  (a)    Any and all Indemnified Claims against a Buyer Indemnified Party of any
nature, whether accrued, absolute, contingent or otherwise, other than the
Assumed Liabilities referenced on Schedule 4.2, arising out of the business of
Seller (whether known or unknown to Seller or any Buyer Indemnified Party), to
the extent arising out of the operation of the Business or incurred by Seller on
or prior to the Closing, including but not limited to liabilities in excess of
the Assumed Liabilities;


  (b)    Any material breach of, or any material inaccuracy in, any of the
representations, warranties, covenants or agreements made by Seller in this
Agreement, any other agreement referred to herein, any Exhibit or Schedule
hereto, any of the Settlement Documents, or any certificate, instrument or
writing delivered in connection therewith, except that Oxford shall only afford
indemnification hereunder for those representations and warranties which it
specifically made in this Agreement;


  (c)    Any attempt (whether or not successful) by any person and/or entity to
cause or require a Buyer Indemnified Party to pay or discharge any debt,
obligation, liability or commitment of Seller other than the Assumed Liabilities
in the specific amounts and to the persons and/or entities set forth in Schedule
4.2;


  (d)    Any tax liabilities (including but not limited to all applicable State
and County sales tax associated with any and all sales made prior to the
Closing), and all interest, penalties, assessments and all other Indemnified
Claims in respect thereof, arising out of the business of Seller prior to the
Closing; ;


  (e)    Any and all Indemnified Claims arising by reason of or in connection
with any act or omission pursuant to, or in breach of this Agreement, any other
agreement referred to herein, any Exhibit or Schedule to this Agreement, any of
the Settlement Documents, or any certificate, instrument or writing delivered in
connection therewith, by Seller; and


  (f)    Any and all Indemnified Claims arising from or in any way related to
any bonus, pension, profit sharing, retirement, deferred compensation, savings,
stock purchase, stock option, hospitalization, insurance or other plan providing
benefits to employees of Seller.


15

--------------------------------------------------------------------------------




 
  (g)    Any and all warranties whether stated or implied with respect to any
hardware delivered and/or installed, and/or any services performed prior to the
closing.


10.2    Indemnification by Buyer. Buyer hereby covenants and agrees that
notwithstanding any investigation made at any time by or on behalf of Seller or
any information Seller may have and regardless of the Closing of the purchase of
the Assets hereunder, Buyer shall indemnify Seller and its directors, officers,
shareholders, affiliates, attorneys and each of their successors and assigns
(each individually referred to herein as a “Seller Indemnified Party”) and hold
each harmless from, against and in respect of any and all Indemnified Claims
arising by reason of or in connection with any of the following:


  (a)    Any and all Indemnified Claims against a Seller Indemnified Party of
any nature, whether accrued, absolute, contingent or otherwise attributable to
any event occurring after the Closing (whether known or unknown to Seller, or
Buyer) relating to the Seller or operation by Buyer of the Business from and
after the Closing, except if (i) such liability results from or arises in
connection with the breach of any of the representations, warranties, covenants
or agreements made by Seller in this Agreement, any other agreement referred to
herein, any Schedule or Exhibit hereto, any of the Settlement Documents, or any
certificate, instrument or writing delivered in connection herewith or
therewith; or, (ii) such liability is included under Section 10.1, above;


  (b)    Any material breach of, or any material inaccuracy in, any of the
representations, warranties, covenants or agreements made by Buyer in this
Agreement, any other agreement referred to herein, any Exhibit or Schedule to
this Agreement, any of the Settlement Documents, or any certificate, instrument
or writing delivered in connection therewith;


  (c)    Any attempt (whether or not successful) by any person to cause or
require a Seller Indemnified Party to pay or discharge any debt, obligation,
liability, or commitment of the Buyer;


  (d)    Any tax liabilities, and all interest, penalties, assessments and all
other Indemnified Claims in respect thereof, arising out of the business of
Buyer arising after the Closing;


  (e)    Any and all Indemnified Claims arising by reason of or in connection
with any act or omission pursuant to, or in breach of this Agreement, any other
agreement referred to herein, any Exhibit or Schedule to this Agreement, any of
the Settlement Documents, or any certificate, instrument or writing delivered in
connection therewith, by Buyer; and


  (f)    Any and all Indemnified Claims arising from or in any way related to
any bonus, pension, profit sharing, retirement, deferred compensation, savings,
stock purchase, stock option, hospitalization, insurance or other plan providing
benefits to employees of Buyer.




16

--------------------------------------------------------------------------------




10.3    Right to Defend If the facts giving rise to any claim for
indemnification under this Article X shall involve any actual claim or demand by
any third person against a Buyer Indemnified Party or a Seller Indemnified Party
(cumulatively referred to hereinafter as an “Indemnified Party”), the
indemnifying party shall be entitled to notice of and entitled to (without
prejudice to the right of any Indemnified Party to participate at its own
expense with counsel if its own choosing) defend or prosecute such claim at its
own expense and through counsel of its own choosing if it gives written notice
of its intention to do so no later than the time by which the interests of the
Indemnified Party would be materially prejudiced as a result of its failure to
have received such notice. However, if the defendants in any action shall
include both the indemnifying party and the Indemnified Party, and the
Indemnified Party shall have reasonably concluded that counsel selected by the
indemnifying party has a conflict of interest because of the availability of
different or additional defenses to the Indemnified Party, the Indemnified Party
shall have the right to select separate counsel to participate in the defense of
such action on its behalf, at the expense of the indemnifying party. The
Indemnified Party shall cooperate fully in the defense of such claim and shall
make available to the indemnifying party pertinent information under its control
relating thereto, but shall be entitled to be reimbursed, as provided in this
Article IX, for all costs and expenses incurred by it in connection therewith.
If the Indemnifying Party fails to defend a claim for which it is responsible
hereunder within a reasonable time after receipt of Timely Notice, the
Indemnified Party shall have the right, but not the obligation, to undertake the
defense of and to compromise or settle the claim and Indemnifying Party shall
nevertheless remain liable therefore.


10.4    Right to Offset. In the event that Seller is obligated to pay any amount
to Buyer under Section 10.1, Buyer shall give Seller written notice of a brief
description and the amount of the obligation. If Seller fails to (i) satisfy
said obligation; or, (ii) provide to Buyer a written denial of the request for
indemnification, within five (5) days of receipt of the notice, then Buyer shall
have the right to offset the amount of the unpaid obligation as a reduction in
the amount due to Seller under the Hold Back. In the event that the amount of
claimed offset is equal to or greater than the amount still due and owing to
Seller under the Hold Back, Buyer shall have the right to pursue all other legal
remedies for remainder.


XI


CLOSING DATE AND TRANSFER DATE


11.1    Closing Date. The closing of the transactions contemplated under this
Agreement (the “Closing”) and the transfer of the Assets by Seller to Buyer
shall have taken place on the ____ day of __________, 2007, at such place as the
parties may agree, or at such other time as the parties may agree. The date on
which the Closing occurs is also referred to herein as the “Closing Date”.


11.2    Obligations of Seller. At the Closing, Seller shall deliver or cause to
be delivered to Buyer the following:


  (a)    Executed Bill of Sale;


  (b)    Executed Settlement Documents;


  (c)    Executed Board of Directors resolution authorizing the transactions
contemplated hereunder and under the Settlement Documents; and


(d)   Any governmental and third party consents (specifically including but not
limited to the consent of the Secured Lenders of Oxford), approvals, assurances,
or UCC-2 termination statements necessary for the consummation of the
transactions contemplated by this Agreement or as may be required to permit
Seller to deliver the Assets free and clear of any and all liens, claims,
encumbrances, or restrictions (except as otherwise expressly assumed by Buyer
hereunder).




17

--------------------------------------------------------------------------------




11.3    Obligations of Buyer. At the Closing, Buyer shall deliver or cause to be
delivered to Seller:


  (a)    Buyer’s funds, by wire transfer, in the amount of required under
Section 3.3.2(a), above;


  (b)    Buyer’s funds, by wire transfer, in the amount of the Hold Back, as
required under Section 3.3.2(b), above;


  (c)    Executed Settlement Documents; and


  (d)    Executed Board of Directors resolution authorizing the transactions
contemplated hereunder and under the Settlement Documents.


11.4    Failure of Conditions Precedent. In the event that either party fails to
meet any condition precedent to Closing, the other party may cancel and
terminate this Agreement and upon such cancellation and termination, this
Agreement shall be of no further force and effect and the parties shall be
relieved of all further liability hereunder. Notwithstanding the foregoing, the
Party that fails to meet any condition precedent to Closing which entities the
other party to cancel and terminate this Agreement, shall nevertheless remain
liable for all losses, damages, costs, including reasonable attorneys’ fees,
incurred by the other party in connection with this Agreement and its
performance hereunder.


11.4    Transfer of Ownership. The Business and the Assets shall be under the
ownership of Buyer as of 12:01 A.M. on the ____ day of __________, 2007.


XII


ADDITIONAL OBLIGATIONS AND AGREEMENTS


12.1    Survival of Representations. All of the covenants, agreements,
representations, and warranties made by each party in this Agreement, or
pursuant hereto or in connection with the transactions contemplated hereby,
shall survive the Closing for a period of two (2) years. Notwithstanding
anything herein contained to the contrary, the warranty and representation
concerning taxes under Section 6.12 hereof, shall survive for the period of time
specifically set forth herein. Buyer shall be able to offset any amount due
Seller under the Hold Back from any damages suffered as a result of the breach
of any covenant, agreement, representation and/or warranty made in this or in
connection with this Agreement, or any schedule and/or exhibit appended hereto
and/or referred to herein as incorporated.


12.2    Brokers. Each Party represents and warrants that other than as disclosed
on Schedule 12.2, attached hereto and incorporated herein by reference, no
broker or finder has acted for it in connection with this Agreement or the
transactions contemplated hereby and that no broker or finder is entitled to any
brokerage or finder’s fee or other commission. Each party to this Agreement
agrees to indemnify and hold harmless the other parties hereto with respect to
any claim for any brokerage or finder’s fee or other commission.




18

--------------------------------------------------------------------------------




12.3    Settlement Documents. Concurrent with the execution hereof, the Parties
shall execute a number of additional agreements, among these being the Bill of
Sale, the Escrow Agreement, and the Sublease. The foregoing documents, together
with this Agreement and any other agreements attached hereto as Exhibits, will
be referred to herein as the “Settlement Documents”.
 
12.4    Expenses. All costs and expenses incurred in conducting the purchase and
sale described in this Agreement in the manner prescribed by this Agreement
shall be borne by the Party incurring such expense. As such, each Party shall
pay their own costs and expenses of attorneys’ fees, and any and all other costs
and expenses arising from the performance of this Agreement and the purchase and
sale described in this Agreement shall be borne by the Party incurring said
expense.


12.5   Early Termination. This Agreement shall terminate upon:


  (a)    The mutual agreement of Buyer and Seller, provided, however, that such
termination is set forth in a writing executed by both parties; or


  (b)    By either Buyer or Seller, in a writing, if the Closing does not occur
on or prior to the 2nd day of March, 2007, other than by reason of a breach of a
duty or an obligation hereunder of the Party electing to terminate this
Agreement. In the event of such termination, no Party shall have any obligation
or liability to any other in respect to this Agreement, except for any breach of
contract occurring prior to such termination.
 
12.6    Right of Endorsement. After the Closing, Buyer shall have the absolute
and unconditional right and authority to endorse, without recourse, the name of
Seller on any check or any other evidence of indebtedness received by Buyer on
account of any of the Assets, and Seller shall deliver to Buyer after the
Closing a letter of instruction executed by Seller sufficient to permit Buyer to
deposit such checks or other evidences of indebtedness in bank accounts in the
name of Buyer.


12.7    Events of Default. For purposes of this Agreement, “An Event of Default”
shall be defined as:


  (a)    A default in any of Buyer’s monetary obligations hereunder which is not
cured within ten (10) days after written notice of such default has been
delivered by Seller to Buyer; or


  (b)    An Event of Default under this Agreement and/or any of the Settlement
Documents, as such term is defined in the applicable Settlement Document.


12.8   Taxes.


  12.8.1.   Payment of Taxes: Filing of Returns. Seller shall remain liable for
the filing of all tax returns and reports and for the payment of all federal,
state, and local taxes of Seller.


19

--------------------------------------------------------------------------------




12.8.2.  Sales Taxes. Buyer shall bear the responsibility for sales, use, or
other similar taxes, if any, arising out of the consummation of the transactions
contemplated herein, and shall immediately pay to Seller all such taxes when and
if imposed, or in the sole discretion of Buyer, Buyer may pay such taxes
directly on behalf of Seller. However, in no event shall Buyer’s obligation
under this Section exceed Nine Thousand Dollars ($9,000).


12.8.3.  Exclusivity; Publicity; Regulatory Matters. From the date hereof until
the earlier of the Closing or the termination of this Agreement, Seller shall
not solicit or negotiate or enter into any agreement with any other Person with
respect to or in furtherance of any proposal for a merger or business
combination involving, or acquisition of any interest in, or (except in the
ordinary course of business) sale of assets by Seller, except as set forth
herein.


Between the date of this Agreement and the Closing Date, and for a period of ten
(10) days after the Closing, Seller and Buyer shall discuss and coordinate with
Buyer any announcement or any internal or private announcement (including any
general announcement to employees) concerning the contemplated transaction.


Seller and Buyer shall: (a) file with applicable regulatory authorities any
applications and related documents required to be filed by them in order to
consummate the contemplated transaction and (b) cooperate with each other as
they may reasonably request in connection with the foregoing.


12.9   Sublease and Reasonable Cooperation. Oxford and Buyer agree to negotiate
in good faith to execute the Sublease, which shall include, among other things,
provisions for the continued reasonable access to Oxford’s computer servers and
network necessary for the continued operation of the Business for a period of
time not to exceed the expiration of the Sublease, which in no event shall
exceed six (6) months from the Closing Date.
 
XIII


NOTICES


All notices, requests, demands and other communications required or permitted to
be given hereunder shall be effected pursuant to Section 14.13, below, as
follows:


If to Seller:
With a copy to:
Mr. Lewis Jaffe
Keith A. Rosenbaum, Esq.
OXFORD MEDIA, INC.
SPECTRUM LAW GROUP, LLP
One Technology Drive, Bldg. H
1900 Main Street, Suite 125
Irvine, California 92618
Irvine, California 92614
   
If to Buyer:
With a Copy to:
Mr. Greg Stempson
William D.Norman, Esq.
CREATIVECORP, INC.
METAXAS, NORMAN & PIDGEON, LLP
One Technology Drive, Bldg. H
900 Cummings Center, Suite 207T
Irvine, California 92618
Beverly, Massachusetts 01915









20

--------------------------------------------------------------------------------




XIV


ADDITIONAL PROVISIONS


14.1    Executed Counterparts. This Agreement may be executed in any number of
counterparts, all of which when taken together shall be considered one and the
same agreement, it being understood that all Parties need not sign the same
counterpart. In the event that any signature is delivered by fax or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. Each of the Parties hereby expressly
forever waives any and all rights to raise the use of a fax machine or E-Mail to
deliver a signature, or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine or E-Mail, as a
defense to the formation of a contract.


14.2    Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto.


14.3    Article and Section Headings. The article and section headings used in
this Agreement are inserted for convenience and identification only and are not
to be used in any manner to interpret this Agreement.


14.4    Severability. Each and every provision of this Agreement is severable
and independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.


14.5    Governing Law. This Agreement shall be governed by the laws of the State
of California, without giving effect to any choice or conflict of law provision
or rule (whether of the State of California or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of California. If any court action is necessary to enforce the terms and
conditions of this Agreement, the Parties hereby agree that the Superior Court
of California, County of Orange, shall be the sole jurisdiction and venue for
the bringing of such action.


14.6    Entire Agreement. This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties hereto in respect to the subject matter contained herein. The
Parties have expressly not relied upon any promises, representations,
warranties, agreements, covenants, or undertakings, other than those expressly
set forth or referred to herein. This Agreement supersedes any and all prior
written or oral agreements, understandings, and negotiations between the Parties
with respect to the subject matter contained herein.




21

--------------------------------------------------------------------------------




14.7    Additional Documentation. The Parties hereto agree to execute,
acknowledge, and cause to be filed and recorded, if necessary, any and all
documents, amendments, notices, and certificates which may be necessary or
convenient under the laws of the State of California.


14.8    Attorney’s Fees. If any legal action (including arbitration) is
necessary to enforce the terms and conditions of this Agreement, the prevailing
Party shall be entitled to costs and reasonable attorney’s fees.


14.9    Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.


14.10     Remedies.


14.10.1.        Specific Performance. The Parties hereby declare that it is
impossible to measure in money the damages which will result from a failure to
perform any of the obligations under this Agreement. Therefore, each Party
waives the claim or defense that an adequate remedy at law exists in any action
or proceeding brought to enforce the provisions hereof.
 
14.10.2.        Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.
 
14.11     Waiver. No failure by any Party to insist on the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition.


14.12     Assignability. This Agreement is not assignable by either Party
without the expressed written consent of all Parties.


14.13     Notices. All notices, requests and demands hereunder shall be in
writing and delivered by hand, by facsimile transmission, by E-Mail, by mail, by
telegram, or by recognized commercial over-night delivery service (such as
Federal Express, UPS, or DHL), and shall be deemed given (a) if by hand
delivery, upon such delivery; (b) if by facsimile transmission, upon telephone
confirmation of receipt of same; (c) if by E-Mail, upon telephone confirmation
of receipt of same; (d) if by mail, forty-eight (48) hours after deposit in the
United States mail, first class, registered or certified mail, postage prepaid;
(e) if by telegram, upon telephone confirmation of receipt of same; or, (f) if
by recognized commercial over-night delivery service, upon such delivery.


14.14     Time. All Parties agree that time is of the essence as to this
Agreement.


14.15     Disputes. The Parties agree to cooperate and meet in order to resolve
any disputes or controversies arising under this Agreement. Should they be
unable to do so, then either may elect arbitration under the rules of the
American Arbitration Association, and both Parties are obligated to proceed
thereunder. Arbitration shall proceed in Orange County, State of California and
the Parties agree to be bound by the arbitrator’s award, which may be filed in
the Superior Court of Orange County, State of California. The Parties consent to
the jurisdiction of State of California Courts for enforcement of this
determination by arbitration. The prevailing Party shall be entitled to
reimbursement for his attorney’s fees and all costs associated with arbitration.
In any arbitration proceeding conducted pursuant to the provisions of this
Section, both Parties shall have the right to conduct discovery, to call
witnesses and to cross-examine the opposing Party’s witnesses, either through
legal counsel, expert witnesses or both, and the provisions of the California
Code of Civil Procedure (Right to Discovery; Procedure and Enforcement) are
hereby incorporated into this Agreement by this reference and made a part
hereof. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTER CLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER AGREEMENTS EXECUTED IN
CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN. 




22

--------------------------------------------------------------------------------




14.16     Provision Not Construed Against Party Drafting Agreement. This
Agreement is the result of negotiations by and between the Parties, and each
Party has had the opportunity to be represented by independent legal counsel of
its choice. This Agreement is the product of the work and efforts of all
Parties, and shall be deemed to have been drafted by all Parties. In the event
of a dispute, no Party hereto shall be entitled to claim that any provision
should be construed against any other Party by reason of the fact that it was
drafted by one particular Party.


14.17     Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.


14.18     Recitals. The facts recited in Article II, above, are hereby
conclusively presumed to be true as between and affecting the Parties.
 
14.19     Consents, Approvals, and Discretion. Except as herein expressly
provided to the contrary, whenever this Agreement requires consent or approval
to be given by a Party, or a Party must or may exercise discretion, the Parties
agree that such consent or approval shall not be unreasonably withheld,
conditioned, or delayed, and such discretion shall be reasonably exercised.
Except as otherwise provided herein, if no response to a consent or request for
approval is provided within ten (10) days from the receipt of the request, then
the consent or approval shall be presumed to have been given.


14.20     No Third Party Beneficiaries. This Agreement has been entered into
solely by and between Buyer and Seller, solely for their benefit. Other than
acknowledging that Oxford is a third party beneficiary as to Seller under this
Agreement, there is no intent by either Party to create or establish any other
third party beneficiary to this Agreement, and no such third party shall have
any right to enforce any right, claim, or cause of action created or established
under this Agreement.


14.21     Best Efforts. The Parties shall use and exercise their best efforts,
taking all reasonable, ordinary and necessary measures to ensure an orderly and
smooth relationship under this Agreement, and further agree to work together and
negotiate in good faith to resolve any differences or problems which may arise
in the future.


14.22     Definitional Provisions. For purposes of this Agreement, (i) those
words, names, or terms which are specifically defined herein shall have the
meaning specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to designated
“Articles”, “Sections”, and to other subdivisions are to the designated
Articles, Sections, and other subdivisions of this Agreement as originally
executed; (vi) all references to “Dollars” or “$” shall be construed as being
United States dollars; (vii) the term “including” is not limiting and means
“including without limitation”; (viii) all references to all statutes, statutory
provisions, regulations, or similar administrative provisions shall be construed
as a reference to such statute, statutory provision, regulation, or similar
administrative provision as in force at the date of this Agreement and as may be
subsequently amended; and, (ix) “Business Financial Statements” refers to the
Balance Sheet, Profit and Loss Statements and all other financial statements,
including, all Notes related thereto as of December 31, 2006, submitted by
management of Seller to Buyer.




23

--------------------------------------------------------------------------------




14.23     Knowledge. For purposes of this Agreement, the term “Knowledge” shall
mean, with respect to any Party, the actual knowledge of the officers of such
Party after reasonable investigation.


XV


EXECUTION


IN WITNESS WHEREOF, this ASSET PURCHASE AGREEMENT has been duly executed by the
Parties in Orange County, State of California, and shall be effective as of and
on the Effective Date set forth in Article I of this Agreement. Each of the
undersigned Parties hereby represents and warrants that it (i) has the requisite
power and authority to enter into and carry out the terms and conditions of this
Agreement, as well as all transactions contemplated hereunder; and, (ii) it is
duly authorized and empowered to execute and deliver this Agreement.


BUYER:
SELLER:
   
CREATIVECORP, INC.,
a Delaware corporation
 
 
By:                                                                          
 
Name:                                                                     
 
Title:                                                                        
 
Dated:                                                                     
CREATIVE BUSINESS CONCEPTS, INC.,
a California corporation
 
 
By:                                                                          
 
Name:                                                                     
 
Title:                                                                        
 
Dated:                                                                     

 
 
OXFORD:


OXFORD MEDIA, INC.,
a Nevada corporation




By:                                                                          


Name:                                                                     


Title:                                                                        


Dated:                                                                     
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
24

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES




EXHIBITS:



 
Exhibit 3.1
Bill of Sale




 
Exhibit 3.2
Closing Balance Sheet




 
Exhibit 3.3.2.(b)
Escrow Agreement




 
Exhibit 6.1
Seller’s Certificate of Incorporation and Bylaws

 
 
SCHEDULES
 

 
Schedule 3.3.2
Wire Transfer Instructions

 

 
Schedule 3.5
Purchase Price Allocation

 

 
Schedule 4.1
Excluded Assets

 

 
Schedule 4.2
Assumed Liabilities

 

 
Schedule 4.3
Accounts Receivable

 

 
Schedule 6.4
Title to Assets

 

 
Schedule 6.5
Sale of Assets

 

 
Schedule 6.6
Business Financial Statements

 

 
Schedule 6.10
Customers and Suppliers

 

 
Schedule 6.13
Leases and Similar Agreements

 

 
Schedule 6.14
Accounts Receivable

 

 
Schedule 8.7
Employment Agreements

 

 
Schedule 12.2
Broker and Finder Fees

 




25

--------------------------------------------------------------------------------




EXHIBIT 3.1


BILL OF SALE


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




26

--------------------------------------------------------------------------------




EXHIBIT 3.2


CLOSING BALANCE SHEET


The Parties have agreed to waive the requirement of a Closing Balance Sheet at
Closing.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


27

--------------------------------------------------------------------------------




EXHIBIT 3.3.2.(b)


ESCROW AGREEMENT


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




28

--------------------------------------------------------------------------------




EXHIBIT 6.1


SELLER’S CERTIFICATE OF INCORPORATION AND BYLAWS


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




29

--------------------------------------------------------------------------------




SCHEDULE 3.3.2.


WIRE TRANSFER INSTRUCTIONS


Bank:
California Bank & Trust - Irvine Center Branch
Bank Info:
1900 Main Street, Suite 100
 
Irvine, California 92614
 
(949) 223-7500
ABA Routing Number:
121002042
Account Name:
Spectrum Law Group, LLP Attorney Client Trust Account
 
1900 Main Street, Suit 125
 
Irvine, California 92614
Account Number:
3090028061































































30

--------------------------------------------------------------------------------




SCHEDULE 3.5


PURCHASE PRICE ALLOCATION


The Parties agree to negotiate in good faith to determine a Purchase Price
Allocation as soon as practicable after Closing.
















































































31

--------------------------------------------------------------------------------




SCHEDULE 4.1


EXCLUDED ASSETS


None.














































































32

--------------------------------------------------------------------------------




SCHEDULE 4.2


ASSUMED LIABILITIES




















































































33

--------------------------------------------------------------------------------




SCHEDULE 4.3


ACCOUNTS RECEIVABLE


























































































34

--------------------------------------------------------------------------------




SCHEDULE 6.4


TITLE TO ASSETS


UCC-1 Financing Statement in favor Ingram Micro.
















































































35

--------------------------------------------------------------------------------




SCHEDULE 6.5


SALE OF ASSETS


UCC-1 Financing Statement in favor Ingram Micro.






































































36

--------------------------------------------------------------------------------




SCHEDULE 6.6


BUSINESS FINANCIAL STATEMENTS




 








































































37

--------------------------------------------------------------------------------




SCHEDULE 6.10


CUSTOMERS AND SUPPLIERS




























































































38

--------------------------------------------------------------------------------




SCHEDULE 6.13


LEASES AND SIMILAR AGREEMENTS


1. HP Lease for computers.


2. Lease with Connectwise for the software application.




















































































39

--------------------------------------------------------------------------------




SCHEDULE 6.14


ACCOUNTS RECEIVABLE


















































































40

--------------------------------------------------------------------------------




SCHEDULE 8.7


EMPLOYMENT AGREEMENTS






















































































41

--------------------------------------------------------------------------------




SCHEDULE 12.2


BROKER AND FINDER FEES


$45,000 fee payable solely by Seller in favor of Mansfield Sales Partners (Gregg
Dunne).

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 42

--------------------------------------------------------------------------------